1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19   SEYED RIAZI,                                      Case No.: 2:18-cv-02276-KJD-DJA
20                  Plaintiff,
21
     vs.                               STIPULATION AND ORDER
                                       DISMISSING I.C. SYSTEM, INC., WITH
22
     EQUIFAX INFORMATION SERVICES LLC; PREJUDICE
23   EXPERIAN INFORMATION SOLUTIONS,
     INC.; and I.C. SYSTEM, INC,
24
                 Defendants.
25
            PLEASE TAKE NOTICE that Plaintiff Seyed Riazi (“Plaintiff”) and Defendant I.C.
26
     System, Inc. (“I.C. System”) hereby stipulate and agree that the above-entitled action shall be
27

28
     dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
     STIPULATION AND ORDER DISMISSING I.C. SYSTEM, INC., WITH PREJUDICE - 1
1           There are no longer any issues in this matter between Plaintiff and I.C. System to be
2
     determined by the Court, and I.C. System is the only remaining defendant. Plaintiff hereby
3
     stipulates that all of his claims and causes of action against I.C. System, which were or could have
4
     been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees
5

6    to any party.

7           IT IS SO STIPULATED.
            Dated September 13, 2019.
8
      KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS
9

10    /s/ Shaina R. Plaksin                             /s/ Trevor Waite
      Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
11    Nevada Bar No. 12796                              Nevada Bar No. 6228
12    Miles N. Clark, Esq.                              Trevor Waite, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 13779
13    Shaina R. Plaksin, Esq.                           Email: kbonds@alversontaylor.com
      Nevada Bar No. 13935                              Email: twaite@alversontaylor.com
14    Email: matthew.knepper@knepperclark.com
15    Email: miles.clark@knepperclark.com               Counsel for Defendant
      Email: shaina.plaksin@knepperclark.com            I.C. System Inc.
16
      HAINES & KRIEGER LLC
17    David H. Krieger, Esq.
18    Nevada Bar No. 9086
      Email: dkrieger@hainesandkrieger.com
19
      Counsel for Plaintiff
20                                         ORDER GRANTING
21         STIPULATION OF DISMISSAL OF I.C. SYSTEM, INC., WITH PREJUDICE
22

23          IT IS SO ORDERED.
24
            _________________________________________
25
            UNITED STATES DISTRICT COURT JUDGE

26                      16th day of _________
                                     September 2019.
            DATED this ____
27

28
     STIPULATION AND ORDER DISMISSING I.C. SYSTEM, INC., WITH PREJUDICE - 2
